Citation Nr: 0929976	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of stroke.

3.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 
1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from August 2006 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO) which denied the benefits 
sought on appeal.  

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record fails to demonstrate 
that the Veteran's stroke and claimed residuals were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA.  

2.  The Veteran does not have additional disability caused by 
VA treatment due to an event not reasonably foreseeable.   

3.  In a December 1979 rating decision, the RO previously 
considered and denied a claim for service connection for a 
low back disorder.

4.  Evidence received since the December 1979 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for a low back 
disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a stroke 
have not been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.361 (2008).

2.  Evidence received subsequent to the December 1979 rating 
decision with respect to service connection for a low back 
disability is not new and material; the claim for service 
connection for low back disability is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a September 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  VA also provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The September 2006 
VCAA notice letter provided the Veteran with an explanation 
of the meaning of both "new" and "material" evidence and 
provided notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

The Veteran's service treatment records and VA treatment 
records have been associated with the claims file.  An 
October 2006 VA opinion addressing the Veteran's claim for 
compensation under 38 U.S.C. 1151 is associated with the 
claims file.  38 C.F.R. § 3.159(c) (4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA opinion 
obtained in this case is adequate as it is predicated on a 
review of the claims folder, medical records, and operative 
notes; and provides a concise opinion supported by the 
evidence of record.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  Although a VA examination was not 
conducted with respect to the Veteran's new and material 
evidence claim, VA is not required to obtain an examination 
for a claim to reopen a finally decided decision.  38 C.F.R. 
§ 3.159(c).  Further, there is no evidence which indicates a 
link between any currently diagnosed back disability and 
service.  In these circumstances, there is no duty to provide 
a VA examination.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board finds that VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

1.  Compensation under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter. 38 C.F.R. § 
3.361(d).



The provisions of 38 C.F.R. § 3.361(c) and (d) provide:

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of paragraphs (d)(1) or 
(d)(2) of this section.  38 C.F.R. § 3.361(c) 

(1) To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Id. 

(2)  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. The provision of 
training and rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a disease or 
injury for which the services were provided.  Id. 

(3)  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  Id. 

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

(1)  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (as 
explained in paragraph (c) of this section); and 

(i)  VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or 

(ii)  VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Id. 

(2)  Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  Id. 

38 C.F.R. § 17.32 (b) provides that all patient care 
furnished under title 38 U.S.C. shall be carried out only 
with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof.   In order to 
give informed consent, the patient must have decision-making 
capacity and be able to communicate decisions concerning 
health care.  

38 C.F.R. § 17.32 (c) states:

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion. The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time. 
 
VA treatment records show that the Veteran underwent a right 
total knee arthroplasty at the VA Medical Center in 
Minneapolis in August 2006.  Postoperatively, the next 
morning, the Veteran was noted to be confused.  He 
subsequently developed left-sided weakness and facial droop.  
A computed tomography (CT) scan showed that he had a right 
middle cerebral artery infarct.  Magnetic resonance imaging 
(MRI), with magnetic resonance angiography (MRA) revealed an 
acute infarct in the posterior right frontal and 
anterior/superior right temporal lobe, middle cerebral 
artery.  The MRI evaluation included an incidental note of a 
possible fenestrated anterior communicating artery.  A 
carotid ultrasound revealed no hemodynamically significant 
stenosis in the right internal carotid artery.  An 
echocardiography was normal.  The Veteran underwent 
rehabilitation for his stroke and rehabilitation for his 
knee.  

VA treatment reports dated in August 2006 reflect a diagnosis 
of right-sided cerebrovascular accident, status post knee 
surgery.  An August 2006 summary indicates that a neurology 
evaluation was completed, and the Veteran was assessed with 
an ischemic stroke with source unknown.  Subsequent August 
2006 evaluations also reflect a diagnosis of stroke, etiology 
unknown.  A neurology note shows that the Veteran was status 
post ischemic stroke of the right frontal/temporal region, as 
evidence by MRI, likely supplied by the right middle cerebral 
artery with no significant stenosis on MRA with some stenosis 
of the left carotid on ultrasound.  It was noted that this 
would not explain the stroke.  A transesophageal 
echocardiography was considered to evaluate for possible 
embolic sources; however, it was noted that this may not 
identify the exact etiology of the stroke.  A September 2006 
rehabilitation family conference report noted that the stroke 
may have been from a loose clot that went to the brain 
following surgery.  

An October 2006 VA opinion is associated with the claims 
file.  The VA examiner summarized findings from VA treatment 
notes.  The Veteran had a total knee arthroplasty in August 
2006.  During hospitalization, he suffered a right middle 
cerebral artery infarct with left-sided weakness, dysarthria, 
and dysphagia.  The Veteran was described as being in good 
condition early in the morning, the day following his 
surgery.  He developed symptoms of left-sided weakness, 
slurred speech, and dysarthria at about 9:30 A.M.  He had 
significant improvement in his symptoms over the next several 
days and was transferred to rehabilitation for continued 
treatment.  The Veteran reportedly had an excellent recovery 
from the stroke.  Inpatient evaluation included 
echocardiogram, MRI/MRA of the brain and the carotid 
arteries, carotid ultrasound, bilateral upper extremity 
ultrasounds and lower right extremity ultrasound.  No clear 
cause for the stroke was found, although the left carotid 
artery showed 50 - 69 percent stenosis, which would need 
continued monitoring.  Neurology felt that the Veteran had 
suffered an ischemic stroke with an unknown source.  Review 
of operative notes did not show any complications or unusual 
level of difficulty during the Veteran's knee surgery.  The 
case was also addressed by the Orthopedics Department during 
a conference in October 2006.  The stroke was determined not 
to be related to any specific of the Veteran's surgery.  In 
light of the findings as described above, the VA examiner 
stated that the Veteran's stroke did not appear to be related 
to his surgery.  The examiner stated that a review of the 
available records did not show that the Veteran suffered an 
injury, or an aggravation of an injury as the result of VA 
hospitalization or medical or surgical treatment. 

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, the 
Board finds that the October 2006 VA opinion provides the 
most probative evidence of record with respect to the 
etiology of the Veteran's stroke.  The medical evidence 
reviewed and discussed by the examiner was factually 
accurate.  Based on all the evidence and on her expertise, 
the examiner provided a fully articulated opinion supported 
by findings in the medical record.  In the present case, the 
medical evidence does not establish that the Veteran's stroke 
and claimed residuals were the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA and the Veteran 
does not have additional disability caused by VA treatment 
due to an event not reasonably foreseeable.

Competent medical evidence shows that the Veteran had a 
stroke of unknown etiology subsequent to an August 2006 right 
total knee arthroplasty.  The Veteran's stroke and claimed 
residuals are not shown by competent medical evidence to be a 
result of hospital care, medical or surgical treatment, or 
examination furnished the Veteran.  An October 2006 VA 
examiner found, based on a review of the medical record, that 
the Veteran did not suffer an injury, or an aggravation of an 
injury as the result of VA hospitalization or medical or 
surgical treatment.  Although September 2006 rehabilitation 
family conference report noted that the stroke may have been 
from a loose clot that went to the brain following surgery; 
the Board finds that this opinion is speculative in nature.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  A neurology evaluation, and 
evaluations based on MRI/MRA evidence, echocardiogram, and 
ultrasound did not reveal a clear etiology for the Veteran's 
stroke.  Further, assuming that the Veteran's stroke was a 
result of a loose clot; there is no showing of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination to warrant compensation under 38 U.S.C. 1151.  
There is no indication that the Veteran's disability was 
caused by VA treatment due to an event not reasonably 
foreseeable.  Therefore, the Board finds that compensation 
under 38 U.S.C. 1151 is not warranted. 


2.  New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has carefully reviewed the record and finds that 
new and material evidence has not been received to reopen a 
previously denied claim of service connection for a back 
disability. 

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The RO denied service connection for a low back condition in 
an unappealed November 1979 rating decision because the 
Veteran had a back condition prior to entering service and 
there was no indication that this condition was aggravated 
beyond its normal progression in service.  The RO noted that 
the Veteran's current back condition resulted from post-
service injuries, and there was no indication that they were 
related to the Veteran's back condition treated in service.  
In an unappealed December 1979 rating decision, the RO found 
that additional evidence did not establish service connection 
for a back condition, and the prior denial was confirmed.  
Therefore, new and material evidence in this case must show 
that a pre-existing back disability was aggravated in 
service, or must establish a nexus between the Veteran's 
current back disability and service.  

Evidence received subsequent to the December 1979 rating 
decision includes VA treatment records dated from 2002 to 
2006.  This evidence is new in that it has not been 
previously submitted.  The Board finds that although the 
evidence submitted is new, it is not material.  

VA treatment records dated from 2002 to 2006 show that the 
Veteran was seen for complaints of back pain in 2002.  The 
Veteran reported that he had L5 disc herniation.  The Veteran 
had a diagnosis of osteoarthritis of multiple joints.  VA 
treatment records do not contain any evidence which indicates 
that a pre-service back disability was aggravated in service 
and VA treatment records do not relate any currently 
diagnosed back disabilities to service.  Therefore, the Board 
finds that this evidence is not material.  In light of the 
foregoing, the Board finds that new evidence submitted in 
this case does not raise a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
a back disability.

C.  Conclusion.

The competent evidence of record fails to demonstrate that 
the Veteran's stroke and claimed residuals were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA, or 
that his stroke was caused by VA treatment due to an event 
not reasonably foreseeable.  Therefore, the Board finds that 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke is not warranted.   The preponderance of the evidence 
is against finding that the new and material evidence has 
been received sufficient to reopen a claim of entitlement to 
service connection for a back disability.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a stroke is denied.

The application to reopen a claim of entitlement to service 
connection for a low back disability is denied. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran claims that his current bilateral knee disability 
is related to his duties in service, including using a jack 
hammer on concrete and asphalt, installing concrete and 
asphalt, and doing finishing work all without the use of knee 
pads.  The Veteran's DD 214 shows that the Veteran was a 
pavement maintenance specialist/construction worker in 
service.  VA treatment records dated in 2006 note that the 
Veteran was self-employed as a carpenter.  A June 2006 VA 
nurse practitioner stated that it was as likely as not that 
the Veteran's arthritis originated with his military service; 
however, the Veteran's records were not reviewed and the 
nurse practitioner did not provide a full statement of 
reasons and bases for his opinion.  A July 2006 VA examiner, 
also a nurse practitioner, opined that the Veteran's 
osteoarthritis of the knees was not related to cellulitis in 
service; however, he did not provide an opinion with respect 
to whether the Veteran's bilateral knee disability was 
related to his construction duties in service.  In light of 
the foregoing, the Board finds that remand for a VA 
examination is necessary to determine if the Veteran's 
bilateral knee disability is related to his duties in 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a VA 
examination to determine the etiology of 
his bilateral knee disorder.  The 
examiner should review the entire claims 
folder, to include the Veteran's service 
medical records.  The examiner should 
state whether it is at least as likely as 
not that any currently diagnosed 
bilateral knee disability was incurred in 
service.  The examiner should include 
pertinent findings from the record, and 
rationale for all opinions expressed.  
The examiner should specifically discuss 
whether the Veteran's duties in service 
had any impact on his current bilateral 
knee disability.   

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


